DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 8 and 16.  Thus, claims 1-7, 9-15 and 17-20 are pending.

Priority
3.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract ideas of mental processes and certain methods of organizing human activity. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

Claim 1 recites abstract ideas involving: receiving, at a server, a schedule for performing inventory; receiving, at the server, a store type, receiving, at the server, product data for each product sold in the store; identifying, via a processor on the server, an upcoming inventory; retrieving, via the processor from a database, pre-inventory rules, identifying products inventoried within a specific store which require a pre-inventory count; transmitting required tasks and instructions; receiving tasks, instructions, and pre-count inventory amounts; modifying, via the processor, the pre-inventory rules based on the pre-count inventory amounts and story the modified pre-inventory rules.  It is deemed that pre-inventory rules are common knowledge within the merchant art.  It is noted that merchants, e.g. stores that sell goods/services, commonly track inventory prior to arrival at the business location or destined business location and has been well known in the art.  Pre-inventory of goods/services has been common knowledge in the merchant selling of goods/services art.
In addition to being classified as a fundamental economic practice, the abstract ideas involving identifying an upcoming inventory and identifying products inventoried
which require a pre-inventory count are also mental processes which can be performed in the human mind or by a person using a pen and paper. A person can identify an upcoming inventory by making an observation of a schedule including a scheduled inventory; identify products inventoried which require a pre-inventory count by making an observation and judgment. The previously mentioned abstract ideas can 
Claim 1 introduces the additional elements of a server and processor. The use of the additional elements listed above are mere instructions to perform the abstract ideas on a computer. When considered individually or in combination, the additional elements fail to integrate the judicial exception into a practical application. Please see MPEP 2106.05(f).
For the same reasons as mentioned above, the claim fails to amount to significantly more than the judicial exception.
Similar arguments can be made for independent claims 9 and 17.
Claim 9 introduces the additional elements of a computer-readable storage device.
Claim 17 introduces the additional element of a computing device.
These additional elements are merely used as instructions to perform the abstract ideas on a computer. When considered individually or in combination, the additional elements fail to integrate the judicial exception into a practical application. Please see MPEP 2106.05(f).
For the same reasons as mentioned above, the claim fails to amount to significantly more than the judicial exception.
Regarding the dependent claims, claims 2 and 9 recite the fundamental economic practice and mental processes involving comparing a pre-count inventory amount with a predicted amount and initiating an audit. A person can make an evaluation to compare the amounts and use judgment to initiate an audit. Claim 7 and 15 recite the mental process of estimating a risk of a pre-count inventory error. A person can estimate a risk of a pre-count error by making an evaluation and judgment.
The dependent claims fail to introduce any additional elements. Therefore, the dependent claims fail to integrate the judicial exception into a practical application; and the claim fails to amount to significantly more than the judicial exception.
Applicant’s December 16, 2020 Amendment and REMARKS have been considered with regards to claims 1-7, 9-15 and 17-20, but are not convincing.
Claims 1-7, 9-15 and 17-20 are not deemed patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
5.	Applicant’s December 16, 2020 Amendment and REMARKS have been considered with regards to claims 1-7, 9-15 and 17-20 and are convincing.  Thus, the previous “103” rejection is withdrawn.

6.	Further references of interest are noted on the attached PTO-892.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789